WELLS, Judge.
G.S. 5043.5(c)(1) and (2) provide as follows:
(c) Jurisdiction in Actions or Proceedings for Child Support and Child Custody.—
(1) The jurisdiction of the courts of this State to enter orders providing for the support of a minor child shall be as in actions or proceedings for the payment of money or the transfer of property.
(2) The courts of this State shall have jurisdiction to enter orders providing for the custody of a minor child when:
a. The minor child resides, has his domicile, or is physically present in this State, or
b. When the court has personal jurisdiction of the person, agency, organization, or institution having actual care, control, and custody of the minor child.
Thus it appears that jurisdiction and custody actions may be grounded in either the residence, domicile and physical presence of the child in the State; or the personal jurisdiction over the person having actual care, control and custody of the child. At the *525time this action was originated, the child was residing and was physically present in the State and the Court had personal jurisdiction over the parents who then had the actual care, control and custody.
G.S. 50-13.5(c)(4) provides that jurisdiction thus acquired, “shall not be divested by a change in circumstances while the action or proceeding is pending.”
In matters of custody and support the action remains pending until the death of one of the parties or the youngest child born of the marriage reaches the age of maturity, whichever event occurs first. Morris v. Morris, 42 N.C. App. 222, — S.E. 2d — (1979). Since neither event has occurred in the case at bar the North Carolina court retained jurisdiction over the matter.
A parent, however well-intentioned, cannot defeat the jurisdiction of our courts in situations such as this by placing the child in the physical care of persons residing outside this State.
Affirmed.
Judges Arnold and Webb concur.